Exhibit 10.3
 
 
[Published CUSIP Number: ____]
CREDIT AGREEMENT
Dated as of September 30, 2008
among
JAIX LEASING COMPANY,
as Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
The Other Lenders Party Hereto
and
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    22  
1.03 Accounting Terms
    23  
1.04 Rounding
    24  
1.05 Times of Day
    24  
1.06 Currency Equivalents Generally
    24  
 
       
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    24  
 
       
2.01 The Loans
    24  
2.02 Borrowings, Conversions and Continuations of Loans
    24  
2.03 Prepayments
    26  
2.04 Termination or Reduction of Commitments
    27  
2.05 Interest
    28  
2.06 Fees
    29  
2.07 Computation of Interest and Fees
    29  
2.08 Evidence of Debt
    29  
2.09 Payments Generally; Administrative Agent’s Clawback
    30  
2.10 Sharing of Payments by Lenders
    32  
 
       
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    33  
 
       
3.01 Taxes
    33  
3.02 Illegality
    36  
3.03 Inability to Determine Rates
    36  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    37  
3.05 Compensation for Losses
    38  
3.06 Mitigation Obligations; Replacement of Lenders
    39  
3.07 Survival
    39  
 
       
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    39  
 
       
4.01 Conditions of Initial Credit Extension
    39  
4.02 Conditions to all Credit Extensions
    43  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES
    45  
 
       
5.01 Existence, Qualification and Power
    45  
5.02 Authorization; No Contravention
    45  
5.03 Governmental Authorization; Other Consents
    45  
5.04 Binding Effect
    45  
5.05 Financial Statements; No Material Adverse Effect
    46  
5.06 Litigation
    46  
5.07 No Default
    46  
5.08 Ownership of Property; Liens; Investments
    46  

i



--------------------------------------------------------------------------------



 



         
5.09 Environmental Compliance
    47  
5.10 Insurance
    47  
5.11 Taxes
    47  
5.12 ERISA Compliance
    48  
5.13 Subsidiaries; Equity Interests; Loan Parties
    48  
5.14 Margin Regulations; Investment Company Act
    49  
5.15 Information
    49  
5.16 Compliance with Laws
    49  
5.17 Solvency
    49  
5.18 Casualty, Etc
    49  
5.19 Labor Matters
    49  
 
       
ARTICLE VI AFFIRMATIVE COVENANTS
    50  
 
       
6.01 Financial Statements
    50  
6.02 Certificates; Other Information
    51  
6.03 Notices
    53  
6.04 Payment of Taxes and Liabilities
    54  
6.05 Preservation of Existence, Etc
    54  
6.06 Maintenance of Properties
    54  
6.07 Maintenance of Insurance
    54  
6.08 Compliance with Laws
    54  
6.09 Books and Records
    55  
6.10 Inspection Rights
    55  
6.11 Use of Proceeds
    55  
6.12 Additional Reports Relating to Railcars and Leases
    55  
6.13 Separate Lease Schedules; Legend
    56  
6.14 Lockbox Arrangement
    56  
6.15 Covenant to Guarantee Obligations and Give Security
    57  
6.16 Compliance with Environmental Laws
    61  
6.17 Further Assurances
    61  
6.18 Interest Rate Hedging
    61  
6.19 Lien Searches
    61  
6.20 Material Contracts
    62  
6.21 Reserve Account
    62  
6.22 Maturity of Eligible Railcar Lease
    62  
 
       
ARTICLE VII NEGATIVE COVENANTS
    62  
 
       
7.01 Liens
    62  
7.02 Indebtedness
    63  
7.03 Investments
    64  
7.04 Fundamental Changes
    65  
7.05 Dispositions
    65  
7.06 Restricted Payments
    66  
7.07 Change in Nature of Business
    66  
7.08 Transactions with Affiliates
    66  

ii



--------------------------------------------------------------------------------



 



         
7.09 Burdensome Agreements
    66  
7.10 Use of Proceeds
    66  
7.11 Financial Covenants
    67  
7.12 Amendments of Organization Documents
    67  
7.13 Accounting Changes
    67  
7.14 Prepayments, Etc. of Indebtedness
    67  
7.15 Modification of Indebtedness
    67  
7.16 Eligible Railcar Leases
    67  
7.17 Arbitration of Leases
    68  
7.18 Applicability of Certain Covenants in the FreightCar Credit Agreement
  68
 
       
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    68  
 
       
8.01 Events of Default
    68  
8.02 Remedies upon Event of Default
    70  
8.03 Application of Funds
    71  
 
       
ARTICLE IX ADMINISTRATIVE AGENT
    72  
 
       
9.01 Appointment and Authority
    72  
9.02 Rights as a Lender
    72  
9.03 Exculpatory Provisions
    72  
9.04 Reliance by Administrative Agent
    73  
9.05 Delegation of Duties
    74  
9.06 Resignation of Administrative Agent
    74  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    74  
9.08 No Other Duties, Etc
    75  
9.09 Administrative Agent May File Proofs of Claim
    75  
9.10 Collateral Matters
    76  
9.11 Secured Cash Management Agreements and Secured Hedge Agreements
    76  
 
       
ARTICLE X MISCELLANEOUS
    76  
 
       
10.01 Amendments, Etc
    76  
10.02 Notices; Effectiveness; Electronic Communications
    78  
10.03 No Waiver; Cumulative Remedies; Enforcement
    80  
10.04 Expenses; Indemnity; Damage Waiver
    81  
10.05 Payments Set Aside
    82  
10.06 Successors and Assigns
    83  
10.07 Treatment of Certain Information; Confidentiality
    86  
10.08 Right of Setoff
    87  
10.09 Interest Rate Limitation
    87  
10.10 Counterparts; Integration; Effectiveness
    87  
10.11 Survival of Representations and Warranties
    88  
10.12 Severability
    88  
10.13 Replacement of Lenders
    88  
10.14 Governing Law; Jurisdiction; Etc
    89  

iii



--------------------------------------------------------------------------------



 



         
10.15 Waiver of Jury Trial
    90  
10.16 No Advisory or Fiduciary Responsibility
    90  
10.17 Electronic Execution of Assignments and Certain Other Documents
    90  
10.18 USA PATRIOT Act
    91  
10.19 Time of the Essence
    91  
10.20 ENTIRE AGREEMENT
    91  

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of September 30,
2008, among JAIX LEASING COMPANY, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., a national banking
association, as administrative agent (in such capacity and as more fully set
forth in Section 1.01 herein, the “Administrative Agent”).
PRELIMINARY STATEMENTS:
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend on the terms
and subject to the conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition Cost” means, with respect to new Eligible Railcars, the sum of
(a) the purchase price of each Railcar to be leased pursuant to an Eligible
Railcar Lease (including modifications, as applicable), (b) delivery charges and
acquisition fees up to 5% of the purchase price of such Railcars and (c) all
applicable taxes paid by the Borrower with respect to such Railcars. With
respect to used Eligible Railcars, the Acquisition Cost shall be less than or
equal to the appraised fair market value of said Railcars.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
     “Advance Rate” means a percentage of the Acquisition Cost of Railcars to be
leased by the Borrower to an Eligible Lessee pursuant to an Eligible Railcar
Lease, equal to the lesser of (a) 70% and (b) the percentage that will result in
a Loan Coverage Ratio of 1.05 to 1.00 for the Borrowing requested with respect
to such Eligible Railcar Lease.
     “Affiliate” means, with respect to any Person, another Person that directly
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------



 



     “Aggregate Commitments” means the Commitments of all the Lenders, in an
amount not to exceed $60,000,000.
     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time, and all exhibits, schedules,
supplements and appendices thereto.
     “Amortization Period” means the period of time immediately following the
Revolving Period Termination Date and ending on the Maturity Date.
     “Applicable Percentage” means, in respect of the Credit Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Credit Facility represented by such Lender’s Commitment at
such time. If the commitment of each Lender to make Loans, or if the Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
Credit Facility shall be determined based on the Applicable Percentage of such
Lender in respect of such Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of the Credit Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable period (the “Period”), it being understood that the
Applicable Rate for: (a) Eurodollar Rate Loans shall be the percentages set
forth under the column “Eurodollar Loan Rate”; (b) Base Rate Loans shall be the
percentages set forth under the column “Base Loan Rate”; and (c) the Commitment
Fee shall be the percentage set forth under the column “Commitment Fee”:

                                              Commitment Period   Eurodollar
Loan Rate   Base Loan Rate   Fee
Revolving Period
    2.00 %     0.25 %     0.30 %
Amortization Period
    2.50 %     0.75 %     N/A  

     “Appropriate Lender” means, at any time with respect to the Credit
Facility, a Lender that has a Commitment with respect to such Credit Facility or
holds a Loan at such time.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b)  an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b), and accepted by the Administrative
Agent, in substantially the form of Exhibit D-1 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP; (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease; and
(c) all Synthetic Debt of such Person.
     “Audited Financial Statements” means the audited consolidated and
consolidating balance sheet of the Consolidated Group for the fiscal year ended
December 31, 2007, and the related consolidated and consolidating statements of
income or operations, shareholders’ equity and cash flows for such fiscal year
of the Consolidated Group, including the notes thereto.
     “Bank of America” means Bank of America, N.A., a national banking
association, together with its successors and assigns.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%; and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.” The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrower’s Projections” means the Borrower’s Projections with respect to
an Eligible Railcar Lease and the Eligible Railcars to be acquired in connection
therewith, prepared in form consistent with Exhibit H hereto, to be approved by
the Administrative Agent in its reasonable discretion.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Borrowing Base Certificate” means a certificate substantially in the form
of Exhibit E.

3



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than one year from the date of acquisition
thereof;
     (b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or an Affiliate of
a Lender, or (B) is organized under the laws of the United States of America,
any state thereof or the District of Columbia or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States of America, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, and (ii) has combined capital and surplus
of at least $500,000,000 in each case with maturities of not more than one year
from the date of acquisition thereof;
     (c) commercial paper issued by a Lender or its holding company or by any
other Person organized under the laws of any state of the United States of
America and rated at least “Prime-1” (or the then equivalent grade) by Moody’s
or at least “A-1” (or the then equivalent grade) by S&P, in each case with
maturities of not more than one year from the date of acquisition thereof;
     (d) repurchase agreements entered into with any Lender (or commercial
banking institution referred to in clause (b)) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty thereunder;
     (e) Investments, classified in accordance with GAAP as current assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b) and (c) of this definition; and
     (f) other short term investments approved in writing by the Administrative
Agent.

4



--------------------------------------------------------------------------------



 



     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “Certificate of Acceptance” means a certificate that is executed and
delivered under an Eligible Lease to confirm delivery of an Eligible Railcar
thereunder and acceptance of such Eligible Railcar for all purposes of the
Eligible Railcar Lease.
     “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following events:
(a) FreightCar America shall cease to own and control, directly or indirectly,
100% of each class of the outstanding Capital Securities of the Borrower;
(b) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall acquire beneficial
ownership (within the meaning of Rule 13d-3 promulgated under such Act) of more
than 35% of the outstanding securities (on a fully diluted basis and taking into
account any securities or contract rights exercisable, exchangeable or
convertible into equity securities) of FreightCar America having voting rights
in the election of directors under normal circumstances; or (c) a majority of
the members of the Board of Directors of FreightCar America shall cease to be
Continuing Members. For purposes of the foregoing, “Continuing Member” means a
member of the Board of Directors of FreightCar America who either (i) was a
member of FreightCar America’s Board of Directors on the day before the Closing
Date and has been such continuously thereafter; or (ii) became a member of such
Board of Directors after the day before the Closing Date and whose election or
nomination for election was approved by a vote of the majority of the Continuing
Members then members of FreightCar America’s Board of Directors.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
     “Collateral Documents” means, collectively, the Security Agreement, each of
the mortgages, collateral assignments, security agreements, pledge agreements or
other similar

5



--------------------------------------------------------------------------------



 



agreements delivered to the Administrative Agent pursuant to Section 6.15, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.
     “Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Commitment Fee” has the meaning specified in the definition of “Applicable
Rate”.
     “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion
of Loans from one Type to the other or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated Group” means FreightCar America and its consolidated
Subsidiaries, including, without limitation, the Borrower.
     “Continuing Member” has the meaning specified in the definition of “Change
of Control”.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means a Borrowing.
     “Credit Facility” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Default Rate” means, with respect to Obligations, an interest rate equal
to (a) the Base Rate plus (b) the Applicable Rate applicable to Base Rate Loans
under the Credit Facility plus (c) 2% per annum; provided, however, that with
respect to a Eurodollar Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder; (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute; or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Depreciation” means, for any period, the quarterly straight-line
depreciation charge applied with respect to the Acquisition Cost of Eligible
Railcars, assuming a 40-year useful life of such Eligible Railcars and a 10%
salvage rate.
     “Disposition” or “Dispose” means the sale, transfer, license, or other
disposition of any property by any Person (or the granting of any option or
other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dominion Event” has the meaning specified in Section 6.14(b).
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Eligible Lessee” means a lessee satisfying one of the following criteria
specified below:

  (a)   a Rated Lessee;     (b)   any of Duke Energy Carolinas, LLC or CSX
Transportation, Inc.; or     (c)   a lessee otherwise approved by the
Administrative Agent in writing.

     “Eligible Railcar” means a Railcar that meets each of the following
requirements:

  (a)   such Railcar is subject to an Eligible Railcar Lease;

     (b) no material default, event of default or similar event or occurrence
has occurred under or with respect to such Eligible Railcar Lease, such Eligible
Railcar Lease is in full force and effect and there are no material offsets on
the part of the Eligible Lessee party thereto;

7



--------------------------------------------------------------------------------



 



     (c) to the knowledge of the Borrower, such Railcar is not the subject of
any casualty, condemnation or similar occurrence;
     (d) such Railcar is subject to a perfected, first-priority Lien filed with
the STB in favor of the Administrative Agent and is not subject to any other
assignment, claim or Lien other than Permitted Liens;
     (e) such Railcar is not more than 10 years old, is in good and saleable
condition, ordinary wear and tear excepted, and complies with Railcar
Maintenance and Safety Standards;
     (f) such Railcar is used primarily in the United States of America;
     (g) such Railcar shall have been accepted by the Lessee under the related
Eligible Railcar Lease pursuant to such Certificate of Acceptance as may be
described therein, and shall be deemed delivered to such Lessee pursuant to the
definition of “delivery” in such an Eligible Railcar Lease and the risk of loss
shall have passed to such Lessee; and
     (h) the Administrative Agent shall not have determined, in its reasonable
discretion, that such Railcar is otherwise unacceptable.
     “Eligible Railcar Lease” means a Lease by the Borrower, as lessor, to an
Eligible Lessee, as lessee, of Eligible Railcars, provided that such Lease
shall: (a) be non-cancelable (other than by reason of (i) a material casualty
loss or condemnation of the Railcar(s) subject thereto, (ii) a material default
or event of default occurring on the part of the Borrower as lessor thereunder,
or (iii) the bankruptcy of the Eligible Lessee or the exercise of a purchase
option by such Eligible Lessee); (b) be for an original term of not less than
one year; (c) provide for a rental rate consistent with current market terms and
conditions in effect at the time of the execution and delivery of such Lease
(or, with respect to any renewal thereof, in effect at the time of such
renewal); and, (d) be free and clear of all liens other than Permitted Liens.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon:
(a) violation of any Environmental Law; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials;
(c) exposure to any Hazardous Materials; (d) the release or threatened release
of any Hazardous Materials into the environment; or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

8



--------------------------------------------------------------------------------



 



     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

9



--------------------------------------------------------------------------------



 



     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income, overall net receipts or overall net profits (however
denominated), and franchise taxes imposed on it (in lieu of such taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located; (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Borrower is located; (c) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii);
and (d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any United States withholding tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office); or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.01(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(i) or (ii).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated September 30, 2008, among
the Borrower, the Administrative Agent and the Arranger.
     “Fixed Charge Coverage Ratio” means, with respect to the applicable
Measurement Period, the ratio of (a) the Borrower’s Net Operating Cash Flow plus
any Reserve Account Allocation specified by the Borrower pursuant to
Section 7.11(b) hereof, to (b) the Borrower’s Interest Expense plus the
Borrower’s Depreciation.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes. For purposes of this

10



--------------------------------------------------------------------------------



 



definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “FreightCar America” means FreightCar America, Inc., a Delaware
corporation.
     “FreightCar Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of August 24, 2007, by and among certain Subsidiaries of
FreightCar America, as borrowers, the Administrative Agent, in its separate
capacities as administrative agent and a lender thereunder, and the other
financial institutions from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.
     “FreightCar Credit Facility” means all loans, letters of credit and other
financial accommodations issued pursuant to the FreightCar Credit Agreement and
related documentation.
     “FreightCar Guarantee” means the Guarantee Agreement of FreightCar America
made in favor of the Administrative Agent for the benefit of the Lenders
Guaranteeing payment of all Obligations, together with all amendments and
supplements thereto and modifications thereof.
     “FreightCar Negative Covenants” has the meaning specified in Section 7.18.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation; (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

11



--------------------------------------------------------------------------------



 



payment or performance of such Indebtedness or other obligation; (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation;
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part); or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guarantor” means, initially, FreightCar America, together with each and
every additional Person which shall execute and deliver a Guarantee in favor of
the Administrative Agent for the benefit of the Lenders.
     “Guarantor’s Fixed Charge Coverage Ratio” means, for purposes of
calculating the financial covenant in Section 7.11(c), the Guarantor’s “Fixed
Charge Coverage Ratio”, as such term is defined in the FreightCar Credit
Agreement.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedge Bank” means any Person that, at the time it enters into an interest
rate Swap Contract required or permitted under Article VI or VII, is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Swap Contract.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements, including
a lease incurred in connection with a sale and leaseback transaction or other
similar instruments or agreements;
     (b) the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;

12



--------------------------------------------------------------------------------



 



     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. In addition, the deferred portion of the purchase price
of any Railcar to be leased pursuant to a Lease, to the extent that such
deferred portion does not exceed 50% of said purchase price, shall not be deemed
“Indebtedness” for purposes hereof until such time as such deferred purchase
price is due and owing.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Expense” means, for any period, the total gross interest expense
on all Indebtedness of the Borrower during such period and shall in any event
include, without limitation and without duplication, (a) cash interest expense
on all Indebtedness (to the extent positive); (b) the amortization of
Indebtedness discounts; (c) the amortization of all fees, including, without
limitation, the Commitment Fee and other fees payable under this Agreement,
payable in connection with the incurrence of Indebtedness; (d) that portion of
any Capital Lease payment which would constitute imputed interest as determined
in accordance with GAAP; and (e) all fees and charges with respect to letters of
credit issued for the account of the Borrower.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Credit Facility; provided,

13



--------------------------------------------------------------------------------



 



however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Credit Facility.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the Credit
Facility.
     “Inventory” means all inventory of the Borrower, as that term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of finished
or unfinished goods, processed or unprocessed products, inputs, parts or
components, supplies or materials, whether acquired, held or furnished for sale,
for lease or under service contracts or for manufacture or processing, and
wherever located.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person; (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person; or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

14



--------------------------------------------------------------------------------



 



     “Lease” means a fully executed lease agreement between the Borrower, as
lessor, and any other Person, as lessee, whereby the Borrower leases Railcars
and other equipment and personal property identified therein to such Person for
the term stated therein, together with all amendments, supplements and other
modifications thereto.
     “Lease Expenses” means, for any Measurement Period, Management Fees and
other cash payments payable by the Borrower as lessor in respect of Eligible
Railcar Leases, as determined by the Administrative Agent in its sole
discretion, including, but not limited to, ad valorem taxes, insurance and legal
fees.
     “Lease Schedule” has the meaning specified in Section 6.13.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Lessee” means the lessee under a Lease.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower as
specified in Section 2.01.
     “Loan Coverage Ratio” means, with respect to a Loan requested by the
Borrower in connection with an Eligible Railcar Lease, the ratio of (a) the
annual amount of Net Operating Cash Flow receivable by the Borrower under such
Eligible Railcar Lease to (b) the sum of (i) the aggregate annual amount of
interest to be paid on the requested Loan (as estimated by the Administrative
Agent); and (ii) the aggregate annual amount of Depreciation to accrue on the
Eligible Railcars to be leased pursuant to such Eligible Railcar Lease, all as
set forth and described in the Borrower’s Projections for such Eligible Railcar
Lease.
     “Loan Documents” means this Agreement, the Notes, the Collateral Documents,
the Management Fee Subordination Agreements, the FreightCar Guarantee, the Fee
Letter and all documents, instruments and agreements delivered in connection
with the foregoing.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary of the
Borrower.
     “Loan Value” means, at any time, with respect to the Eligible Railcars, an
amount equal to the product of (a) 70% and (b) the lesser of (i) the Borrower’s
book value for the Eligible Railcars and (ii) the fair market value of such
Eligible Railcars.

15



--------------------------------------------------------------------------------



 



     “Lockbox Account” has the meaning specified in Section 6.14.
     “Lockbox Agreement” has the meaning specified in Section 4.01(a)(iv).
     “Management Agreement” means each and every management, service or similar
agreement between the Borrower and any one or more of the Manager, RAS Data
Services and/or any other Affiliate of the Borrower.
     “Management Fee Subordination Agreement” means the subordination agreement
by and between the Administrative Agent and the Manager, pursuant to which the
Manager subordinates payment of the Management Fees to payment of the
Obligations, and all amendments and supplements thereto and modifications
thereof.
     “Management Fees” means all fees and other amounts due and payable by the
Borrower under or with respect to a Management Agreement.
     “Manager” means JAC Operations, Inc., a Delaware corporation.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, assets,
financial condition or prospects of the Borrower and its Subsidiaries taken as a
whole; (b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     “Material Contract” means, with respect to any Person, each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $100,000 or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.
     “Maturity Date” means March 31, 2012; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Maximum Rate” has the meaning specified in Section 10.09.
     “Measurement Period” means, as of any date of determination, the most
recently completed calendar quarter of the Borrower. Unless otherwise specified
herein, the first Measurement Period shall be the quarter ending December 31,
2008.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, with respect to the sale or issuance of any
Equity Interest by any Loan Party or any of its Subsidiaries, or the incurrence
or issuance of any Indebtedness

16



--------------------------------------------------------------------------------



 



by any Loan Party or any of its Subsidiaries, the excess of (a) the sum of the
cash and Cash Equivalents received in connection with such transaction over
(b) the underwriting discounts and commissions, and other reasonable and
customary out-of-pocket expenses, incurred by such Loan Party or such Subsidiary
in connection therewith.
     “Net Income” means, with respect to the Borrower for any period, the net
income (or loss) of the Borrower for such period as determined in accordance
with GAAP, excluding any extraordinary gains and any gains from discontinued
operations.
     “Net Operating Cash Flow” means, for any Measurement Period, rental
payments, excess mileage payments, car hire payments and other payments
receivable under such Eligible Railcar Leases, less all Lease Expenses.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Secured Cash Management Agreement or Secured
Hedge Agreement, in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the filing,
recording or maintenance of, or otherwise with respect to, the enforcement of
this Agreement or any other Loan Document.
     “Outstanding Amount” means, with respect to the Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Loans occurring on such date.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.

17



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Period” has the meaning specified in the definition of “Applicable Rate”.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Public Lender” has the meaning specified in Section 6.02.
     “Railcar” means a new railcar manufactured by FreightCar America or a used
railcar not more than 10 years old owned by the Borrower in serviceable
condition and suitable for an Eligible Railcar Lease.
     “Railcar Maintenance and Safety Standards” means, collectively, maintenance
standards promulgated by the American Association of Railroads and safety
standards promulgated by the U.S. Department of Transportation.
     “RAS Data Services” means RAS Data Services, Inc., 1510 Plainfield Road,
Suite 3, Darien, Illinois 60561.
     “Rated Lessee” means a Person with a current credit rating of (a) at least
Baa3 by Moody’s; (b) at least BBB- by S&P; or (c) an equivalent rating by
another nationally recognized rating agency acceptable to the Administrative
Agent.
     “Register” has the meaning specified in Section 10.06(c)
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Remaining Reserve Account Allocation” means, as of the date of
determination, an amount equal to the funds then on deposit in the Reserve
Account less the aggregate of all previous Reserve Account Allocations.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

18



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means, with respect to a Borrowing,
conversion or continuation of Loans, a Committed Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Reserve Account” has the meaning set forth in Section 6.21.
     “Reserve Account Allocation” means a pro forma application of funds on
deposit in the Reserve Account elected by the Borrower pursuant to
Section 7.11(b).
     “Reserve Account Minimum Balance” means, as of any date of determination,
the aggregate amount of interest reasonably expected to be paid on the
Outstanding Amount for the subsequent twelve months, as determined by the
Administrative Agent from time to time in its reasonable discretion,
constituting the minimum account balance to be maintained by the Borrower in the
Reserve Account at all times.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
     “Revolving Period” means the period of time beginning on the Revolving
Period Commencement Date and ending on the Revolving Period Termination Date.
     “Revolving Period Commencement Date” means the Closing Date.
     “Revolving Period Termination Date” means the date which falls on the
two-year anniversary of the Revolving Period Commencement Date.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

19



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
     “Security Agreement” has the meaning specified in Section 4.01(a)(iii).
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date: (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature; (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital; and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “STB” means the Surface Transportation Board created in the Interstate
Commerce Commission Termination Act of 1985, as successor to the Interstate
Commerce Commission.
     “STB Filings” means all appropriate filings made with the STB.
     “Subordinated Indebtedness” means any unsecured Indebtedness of the
Borrower which has subordinated terms, covenants, pricing and other provisions
which have been approved in writing by the Administrative Agent.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise

20



--------------------------------------------------------------------------------



 



specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement; and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease; or
(b) an agreement for the use or possession of property (including sale and
leaseback transactions), in each case, creating obligations that do not appear
on the balance sheet of such Person but which, upon the application of any
Debtor Relief Laws to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
     “Tangible Assets” means, as of any date of determination, the total of all
assets appearing on a balance sheet of any Person prepared in accordance with
GAAP as of such date of determination (with Inventory being valued at the lower
of cost or market), after deducting all proper reserves (including reserves for
depreciation) minus the sum of (a) goodwill, patents, trademarks, prepaid
expenses, deposits (except to the extent such deposits are realizable as an

21



--------------------------------------------------------------------------------



 



offset against a payable constituting a current liability), deferred charges and
other personal property which is classified as intangible property in accordance
with GAAP; and (b) any amounts due from shareholders, members, Affiliates,
officers or employees.
     “Tangible Net Worth” means, at any time, the total of a Person’s Tangible
Assets minus the sum of such Person’s liabilities as reflected on such Person’s
balance sheet.
     “Tax Expense” means, with respect to any Person in any period, federal,
state, local and foreign income tax expense recognized by such Person with
respect to that period, as determined in accordance with GAAP.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Termination Date” means the earlier to occur of (a) the Revolving Period
Termination Date or (b) such other date on which the Commitment terminates
pursuant to Section 2.04.
     “Termination Date Outstanding Amount” means, as of the Revolving Period
Termination Date, the Total Outstandings.
     “Threshold Amount” means $750,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “U.S. Loan Party” means any Loan Party that is organized under the laws of
one of the states of the United States of America and that is not a CFC.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

22



--------------------------------------------------------------------------------



 



     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof; (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear;
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time;
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i)such ratio or requirement shall continue to
be

23



--------------------------------------------------------------------------------



 



computed in accordance with GAAP prior to such change therein; and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.06, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Revolving Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (a) the Total Outstandings shall not exceed the Credit Facility; and
(b) the aggregate Outstanding Amount of the Loans of any Lender shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.03, and reborrow under this
Section 2.01. Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion Loan from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to

24



--------------------------------------------------------------------------------



 



the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 10:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans; and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof; provided, however, that to
the extent the amount of an approved Borrowing is less than $500,000 or is not
in a whole multiple of $100,000, such Borrowing may be funded in the amount of
such Borrowing, rounded down to the nearest multiple of $100,000. Each Committed
Loan Notice (whether telephonic or written) shall specify (A) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans; (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day); (C) the principal amount of Loans to be borrowed, converted or
continued; (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted; and (E) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a properly completed and executed Committed Loan
Notice acceptable to the Administrative Agent, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
Loans under the Credit Facility, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 12:00 p.m. noon on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds; or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the

25



--------------------------------------------------------------------------------



 



existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than four (4) Interest Periods in effect in respect of the
Credit Facility.
     2.03 Prepayments
     (a) Optional.  The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 10:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans; and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the Credit Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.
     (b) Mandatory.
     (i) If (A) any Loan Party or any of its Subsidiaries Disposes of an
Eligible Railcar or Eligible Railcar Lease; or (B) an Eligible Railcar, under
the terms of the related Eligible Railcar Lease, has suffered an event of loss
such that rent abates for such Eligible Railcar; or (C) the Administrative Agent
determines that a Railcar no longer constitutes an Eligible Railcar; or (D) the
Administrative Agent determines that a Lease no longer constitutes an Eligible
Lease, then the Borrower shall prepay, on or prior to the date when its next
Borrowing Base Certificate is required pursuant to Section 6.02(i), the Loans in
an amount sufficient such that the Total Outstandings, after giving effect to
any such occurrence, do not exceed the sum of the Loan Values of the Eligible
Railcars.
     (ii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be

26



--------------------------------------------------------------------------------



 



incurred or issued pursuant to Section 7.02), the Borrower shall promptly prepay
an aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary.
     (iii) If for any reason the Total Outstandings at any time exceed the
lesser of (A) the sum of the Loan Values of the Eligible Railcars at such time
and (B) the Credit Facility at such time, the Borrower shall immediately prepay
Loans in an aggregate amount equal to such excess.
     (iv) Prepayments of the Credit Facility made pursuant to this
Section 2.03(b) shall be applied ratably to the outstanding Loans.
     (c) Application of Payments. Any prepayment after the Revolving Period
Termination Date shall be applied to the principal installments due under
Section 2.04(c) in the inverse order of their maturities.
     2.04 Termination or Reduction of Commitments.
     (a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Credit Facility or from time to time permanently reduce the Credit
Facility; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction; (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof; and (iii) the Borrower shall not terminate or reduce the Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Credit Facility.
     (b) Mandatory. The Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Loans outstanding thereunder is
required to be made pursuant to Section 2.03(b)(i) by an amount equal to the
applicable reduction amount.
     (c) Installment Payments During Amortization Period. The Termination Date
Outstanding Amount shall be due and payable as follows:

      Number of Months Following the     Commencement of the Amortization Period
  Amount Due
Six
  One-Third of the Termination Date Outstanding Amount
Twelve
  One-Third of the Termination Date Outstanding Amount
Eighteen
  One-Third of the Termination Date Outstanding Amount

The Administrative Agent’s determination of the Termination Date Outstanding
Amount shall be conclusive and binding upon the Borrower, in the absence of
demonstrable error. The Administrative Agent shall notify the Borrower of the
Termination Date Outstanding Amount

27



--------------------------------------------------------------------------------



 



that shall be due and payable, as well as the amounts of the three installment
payments related thereto, within ten (10) Business Days following the
commencement of the Amortization Period.
     (d) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Credit Facility under this Section 2.04. Upon any reduction of
the Credit Facility, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Credit Facility accrued until the effective date of any termination of the
Credit Facility shall be paid on the effective date of such termination.
     (e) Loans. The Borrower shall repay to the Lenders on the Maturity Date for
the Credit Facility the Total Outstandings on such date.
     2.05 Interest.
     (a) Subject to the provisions of Section 2.05(b), (i) each Eurodollar Rate
Loan under the Credit Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan under the Credit Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

28



--------------------------------------------------------------------------------



 



     2.06 Fees.
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
Commitment Fee equal to the Applicable Rate per annum times the actual daily
unused portion of the Aggregate Commitments. The Commitment Fee shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, for the period commencing on the Closing Date and ending
on the Revolving Period Termination Date. The Commitment Fee shall be calculated
quarterly in arrears. The Commitment Fee shall accrue at all times prior to the
Revolving Period Termination Date, including at any time during which one or
more of the conditions in Article IV is not met.
     (b) Other Fees.
     (i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such other fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     2.07 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.09(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.08 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall

29



--------------------------------------------------------------------------------



 



evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     2.09 Payments Generally; Administrative Agent’s Clawback
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the Credit Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the

30



--------------------------------------------------------------------------------



 



Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (f) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties.

31



--------------------------------------------------------------------------------



 



     2.10 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of the Credit Facility due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii)the aggregate amount of the
Obligations in respect of the Credit Facility due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Credit Facility due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time; or (b) Obligations in respect of the Credit
Facility owing (but not due and payable) to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Credit Facility owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Credit Facility owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time then the Lender receiving
such greater proportion shall (A) notify the Administrative Agent of such fact;
and (B) purchase (for cash at face value) participations in the Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Credit
Facility then due and payable to the Lenders or owing (but not due and payable)
to the Lenders, as the case may be, provided that:
     (iii) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (iv) the provisions of this Section 2.10 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement; or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.10 shall
apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

32



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
     (i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below; (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code; and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Tax Indemnifications.
     (i) Without limiting the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01(c) withheld or deducted by the Borrower
or the Administrative Agent or paid by the Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify

33



--------------------------------------------------------------------------------



 



the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required by clause
(ii). A certificate as to the amount of any such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e). Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
     (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation.
     (i) Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes; (B) if applicable, the required rate of
withholding or deduction; and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

34



--------------------------------------------------------------------------------



 



     (ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States:
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;
     (II) executed originals of Internal Revenue Service Form W-8ECI;
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation;
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (aa) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (bb) a “10 percent shareholder” of the
Borrower within the meaning of section 881(c)(3)(B) of the Code or (cc) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (dd) executed originals of Internal Revenue Service Form W-8BEN; or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

35



--------------------------------------------------------------------------------



 



     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction; and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection (f) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or

36



--------------------------------------------------------------------------------



 



continuation thereof that (a) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Eurodollar Rate Loan; (b) adequate and reasonable means do not
exist for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan; or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a committed Borrowing of Base Rate
Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the

37



--------------------------------------------------------------------------------



 



policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for, and hold such Lender harmless from, any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

38



--------------------------------------------------------------------------------



 



including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable; and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

39



--------------------------------------------------------------------------------



 



     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.15, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:
     (A) stamped receipt copies of proper STB Filings and financing statements,
duly filed on or before the day of the initial Credit Extension under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in such Security
Agreement;
     (B) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (A) above, together with such STB Filings as the Administrative Agent
shall reasonably require to determine the ownership of any one or more of the
Railcars, and all other effective financing statements and STB Filings filed in
the jurisdictions referred to in clause (A) above that name the Borrower as
debtor, together with copies of such other and financing statements and STB
Filings as the Administrative Agent may request;
     (C) evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Agreement that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby;
     (D) control agreements by the Borrower in favor of the Administrative Agent
with respect to the Reserve Account, the Lockbox Account and such other control
agreements in favor of the Administrative Agent with each bank or financial
institution (other than the Administrative Agent) at which the Borrower
maintains deposit accounts, duly executed by the appropriate parties; and
     (E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements, STB Filing termination statements and landlords’
and bailees’ waiver and consent agreements);
     (iv) the Master Cash Management Service Agreement and Supplement to the
Master Cash Management Service Agreement Re: Wholesale Lockbox and Lockbox
Related Services, duly executed by the Borrower and the Administrative Agent
(collectively, the “Lockbox Agreement”);
     (v) the Management Fee Subordination Agreement;

40



--------------------------------------------------------------------------------



 



     (vi) the FreightCar Guarantee executed by the Guarantor;
     (vii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
     (viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly incorporated, and that
the Borrower is validly existing, in good standing and qualified to engage in
business in Delaware and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
     (ix) a letter of direction from the Borrower addressed to the
Administrative Agent containing funds flow information with respect to the
proceeds of the Loans on the Closing Date;
     (x) favorable opinions of Winston & Strawn LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters that are customary for transactions under this Agreement and as may be
reasonably requested by the Administrative Agent and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
     (xi) favorable opinions of Alvord and Alvord, special counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, regarding the
priority and perfection of the Borrower’s STB Filings in favor of the
Administrative Agent and such other matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;
     (xii) evidence that the Borrower has received an initial cash equity
contribution of $1,000,000 from FreightCar America;
     (xiii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party of the execution, delivery
and performance by such Loan Party and the validity against such Loan Party of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
     (xiv) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (e) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

41



--------------------------------------------------------------------------------



 



     (xv) a business plan and budget of the Borrower and its Subsidiaries on a
consolidated and consolidating basis, including forecasts prepared by management
of the Borrower, of consolidated and consolidating balance sheets and statements
of income or operations and cash flows of the Borrower and its Subsidiaries on a
monthly basis;
     (xvi) certificates attesting to the Solvency of each Loan Party from its
chief financial officer;
     (xvii) certified copies of each employment agreement and other compensation
arrangement with each executive officer of any Loan Party or any of its
Subsidiaries as the Administrative Agent shall request;
     (xviii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral;
     (xix) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended June 30, 2008, signed by chief executive
officer, chief financial officer, treasurer or controller of the Borrower;
     (xx) evidence that the obligations of the Borrower as a co-borrower and
grantor under the FreightCar Credit Facility has been, or concurrently with the
Closing Date is being, terminated and all Liens granted by the Borrower securing
obligations under such FreightCar Credit Facility have been, or concurrently
with the Closing Date are being, released; and
     (xxi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or any Lender reasonably may require.
     (b) Five (5) Business Days prior to the Closing Date, the Borrower shall
provide the Administrative Agent with a copy of the form of Lease and Lease
Schedule, which shall be satisfactory to the Administrative Agent in its sole
discretion, to be used by the Borrower in connection with all leases of Railcars
and related equipment and property.
     (c) (i) All fees required to be paid to the Administrative Agent, the
Arranger and any rail equipment appraisal firms on or before the Closing Date
shall have been paid; and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.
     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

42



--------------------------------------------------------------------------------



 



     (e) All information heretofore or contemporaneously herewith furnished in
writing by any Loan Party to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement and the transactions contemplated hereby
is, true and accurate in every material respect on the date as of which such
information is dated or certified, and none of such information is incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made, in each case, when
taken as a whole (it being recognized by the Administrative Agent and the
Lenders that any projections and forecasts provided by the Borrower are based on
good faith estimates and assumptions believed by the Borrower to be reasonable
as of the date of the applicable projections or assumptions and that actual
results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).
     (f) The Administrative Agent shall be satisfied with the Borrower’s
management and with the plans of the Manager and RAS Data Services to manage and
operate the Borrower as set forth in their respective Management Agreements,
together, with a signed acknowledgment from the Manager granting the
Administrative Agent access rights to locations of the Collateral, each in form
and substance satisfactory to the Administrative Agent.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Sections 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively;
     (b) the Borrower shall own the Eligible Railcars that are subject to the
proposed Credit Extension;
     (c) not less than ten (10) Business Days prior to delivering a Committed
Loan Notice to the Administrative Agent, the Borrower shall deliver to the
Administrative Agent (i) a statement signed by a Responsible Officer of the
Borrower setting forth (A) the requested amount of the Loan; (B) a schedule
listing the Eligible Railcars by car initial and number; (C) the

43



--------------------------------------------------------------------------------



 



executed bill of sale describing such Eligible Railcars, in a manner reasonably
acceptable to the Administrative Agent, and showing the Borrower’s Acquisition
Cost for all such Eligible Railcars; and (D) the Borrower’s Projections,
substantially in the form of Exhibit H hereto, setting forth the Borrower’s
calculations for purposes of determining the Loan Coverage Ratio for the
requested Loan; (ii) an opinion from a third-party rail equipment appraisal
firm, mutually acceptable to the Borrower and the Lender, opining that the
Acquisition Cost of the Eligible Railcars is representative of the cost of
similar railcars sold by FreightCar America or its Affiliates to a willing,
unrelated buyer under no compulsion to buy or, in the case of used Eligible
Railcars, an opinion from a third-party rail equipment appraisal firm selected
by the Administrative Agent setting forth the appraised fair market value of
such Eligible Railcars; (iii) the original, executed Eligible Railcar Lease with
respect to which the Loan is to be made, together with all related Lease
Schedules and the Lessee’s executed Certificate of Acceptance; (iv) an opinion
of special STB counsel confirming that all STB Fillings with respect to the
Railcars to be acquired have been made and that the Eligible Railcar Lease has
been filed with the STB and, as to title, confirming that the Administrative
Agent has a first perfected priority Lien in and to such Eligible Railcar Lease
and all related Railcars; (v) a copy of a letter from the Borrower instructing
the Lessee to remit all payment under the Eligible Railcar Lease to the Lockbox
Account; (vi) a copy of the original certificate of insurance provided by the
Lessee to the Borrower as lessor under the Eligible Railcar Lease demonstrating
that (x) commercial general liability insurance is in effect with limits not
less than $5,000,000 per occurrence; and (y) casualty loss insurance is in
effect in an amount not less than the Acquisition Cost of the Eligible Railcar
and naming the Borrower and the Administrative Agent as additional insureds
thereunder; and (vii) such other information and documentation as the
Administrative Agent may reasonably request in order to determine the Loan
Coverage Ratio and to assess whether or not a proposed Lease is an Eligible
Railcar Lease and whether the proposed lessee is an Eligible Lessee;
     (d) the requested Credit Extension will not exceed (i) the Advance Rate
multiplied by (ii) the Acquisition Cost of the Eligible Railcars to be acquired
with the proceeds of such Credit Extension, rounded down to the nearest multiple
of $100,000;
     (e) no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof;
     (f) the Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof;
     (g) the sum of the Loan Values of all Eligible Railcars will equal or
exceed the Outstanding Amount of the Loans at such time, after giving effect to
such Credit Extension; and
     (h) the Borrower shall have deposited into the Reserve Account sufficient
funds to ensure that, after giving effect to the requested Credit Extensions,
funds in the Reserve Account will not be less than the Reserve Account Minimum
Balance.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions

44



--------------------------------------------------------------------------------



 



specified in Sections 4.02(a) and (e) have been satisfied on and as of the date
of the applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries: (a) is duly incorporated, organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation; (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business; and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party; and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a), (b)(i) or (c), to the extent that failure to do so would not have a
Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries; or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award which is binding upon any such
Person or any of their respective properties; or (c) violate any Law.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (other than any consent or approval
which has been obtained and is in full force and effect) is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document; (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents; (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof); or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to bankruptcy, insolvency and
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity.

45



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP; and (ii) fairly present the consolidated financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period then ended.
     (b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Group dated June 30, 2008, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP; and (ii) fairly present the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that would have
a Material Adverse Effect.
     (d) The consolidated and consolidating forecasted balance sheet, statements
of income and cash flows of the Consolidated Group delivered pursuant to
Section 4.01 or Section 6.01(c) were prepared in good faith on the basis of the
assumptions, which assumptions were believed by the Borrower to be reasonable as
of the date of the applicable projections or assumptions, it being recognized by
the Administrative Agent and the Lenders that actual results during the periods
covered by any projections and forecasts provided may differ from the projected
or forecasted results.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document; or (b) either individually or in the aggregate might reasonably
be expected to have a Material Adverse Effect.
     5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
     5.08 Ownership of Property; Liens; Investments.
     (a) Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     (b) Schedule 5.08 sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries, showing
as of the date hereof the lienholder thereof, the principal amount of the
obligations secured thereby and the property or

46



--------------------------------------------------------------------------------



 



assets of such Loan Party or such Subsidiary subject thereto. The property of
each Loan Party and each of its Subsidiaries is subject to no Liens, other than
Liens set forth on Schedule 5.08, and as otherwise permitted by Section 7.01.
     (c) As of the Closing Date, Schedule 5.08 sets forth a complete and
accurate list of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book and estimated fair value
thereof. Each Loan Party and each of its Subsidiaries has good and marketable
fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.
     (d) As of the Closing Date,
     (i) Schedule 5.08 sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the Borrower, each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms.
     (ii) Schedule 5.08 sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the Borrower, each such lease is the legal,
valid and binding obligation of the lessee thereof, enforceable in accordance
with its terms.
     (e) Schedule 5.08 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
     5.09 Environmental Compliance. The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
     5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being

47



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. Neither any
Loan Party nor any Subsidiary thereof is obligated to make any Tax Distributions
or any other tax payments to another party pursuant to a tax sharing agreement
or similar agreement, contract, instrument or document, except as set otherwise
forth in Section 7.06(b).
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. No contribution
failure under Section 412 of the Code, Section 302 of ERISA or the terms of any
Plan has occurred with respect to any Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA or otherwise to have a Material Adverse Effect.
The Borrower and each ERISA Affiliate have made all required contributions to
each Plan subject to Section 412 of the Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate has engaged in any
prohibited transaction, violated the fiduciary responsibility rules with respect
to any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
     (c)) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests; Loan Parties. The Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens except those created under the Collateral Documents. The Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrower have been validly issued, are fully paid and
non-assessable and are owned by FreightCar America. Set forth on Part (d) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, as of the
Closing Date showing (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its

48



--------------------------------------------------------------------------------



 



incorporation. As of the Closing Date, the copy of the charter of each Loan
Party and each amendment thereto provided pursuant to Section 4.01(a)(viii) is a
true and correct copy of each such document, each of which is valid and in full
force and effect.
     5.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     5.15 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made, in each case, when taken as a whole (it being
recognized by the Administrative Agent and the Lenders that any projections and
forecasts provided by the Borrower are based on good faith estimates and
assumptions believed by the Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results).
     5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     5.17 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated and consolidating basis, Solvent.
     5.18 Casualty, Etc. Neither the businesses nor the properties of any Loan
Party are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     5.19 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Loan Parties as of the Closing
Date and neither the

49



--------------------------------------------------------------------------------



 



Borrower nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty within the last five year period ending on
the Closing Date. No strike, walkout, work stoppage or other material labor
difficulty exists which could cause a Material Adverse Effect.
ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) promptly when available, but in any event within 120 days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2008), a consolidated and consolidating balance sheet of the
Consolidated Group as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated and
consolidating statements to be audited and accompanied by a report and opinion
of an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
     (b) promptly when available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the
Consolidated Group (commencing with the fiscal quarter ended March 31, 2009), a
consolidated and consolidating balance sheet of the Consolidated Group as at the
end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal quarter and for the portion of the Consolidated Group
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated and consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of
Consolidated Group as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Consolidated Group in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
     (c) promptly when available, but in any event at least 15 days before the
end of each fiscal year of the Consolidated Group, an annual business plan and
budget of the Consolidated Group on a consolidated and consolidating basis,
including forecasts prepared by management of the Borrower, in form satisfactory
to the Administrative Agent and the Required Lenders, of

50



--------------------------------------------------------------------------------



 



consolidated and consolidating balance sheets and statements of income or
operations and cash flows of the Consolidated Group on a monthly basis for the
immediately following fiscal year.
     As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, and with respect to clauses (e), (h) and (j) hereof, in such
form and detail satisfactory to the Administrative Agent and the Required
Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2008), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed financial or management reports submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with each annual or interim audit made
by such auditors of the books of the Consolidated Group;
     (c) promptly after the sending or filing thereof, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 (other than on Form S-8), and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of material debt securities of any Loan Party or
of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
     (e) as soon as available, but in any event within 30 days after the end of
each fiscal year of the Borrower, a report summarizing the insurance coverage
(specifying type, amount and carrier) in effect for each Loan Party and its
Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

51



--------------------------------------------------------------------------------



 



     (g) not later than five Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Lease, including, without limitation, any casualty loss
notifications thereunder, indenture, loan or credit or similar agreement and
from time to time upon request by the Administrative Agent and such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;
     (h) promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any environmental Law or environmental permit that
could reasonably be expected to have a Material Adverse Effect;
     (i) promptly, and in any event, within 20 days after the end of each fiscal
quarter, a Borrowing Base Certificate dated as of the end of such quarter and
executed on behalf of the Borrower by a Senior Officer of the Borrower;
     (j) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower

52



--------------------------------------------------------------------------------



 



Materials on IntraLinks or another similar electronic system (the “Platform”);
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(I) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (II) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (III) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (IV) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no Obligation to mark any Borrower Materials “PUBLIC”.
     6.03 Notices. Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
     (c) of the occurrence of any ERISA Event;
     (d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and
     (e) of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(i); or (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.03(b)(ii); and
     Each notice pursuant to this Section 6.03 (other than Section 6.03(e))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with

53



--------------------------------------------------------------------------------



 



particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
     6.04 Payment of Taxes and Liabilities. Pay and discharge prior to
delinquency (a) tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
and (b) all lawful claims which, if unpaid, would by law become a Lien upon its
property unless the same are being contested in good faith by appropriate
proceedings diligently pursued and such contest shall stay the foreclosure of
such Lien or the sale of any portion of the collateral to satisfy such claim.
     6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.05; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities; provided, however, that nothing in this Section 6.06(a) shall
prevent the Borrower or any Loan Party from discontinuing the operation and
maintenance of any of its properties if such discontinuance is, in the
reasonable judgment of such Person, desirable in the conduct of such Person’s
business and not disadvantageous in any material respect to the Administrative
Agent or the Lenders.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)

54



--------------------------------------------------------------------------------



 



the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records. Maintain proper books of record and account in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice. In
addition to the foregoing, the Administrative Agent may, from time to time in
its discretion, at the Borrower’s expense, conduct a collateral audit and
appraisal of all Railcars constituting Eligible Railcars hereunder; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Borrower shall be not obligated to reimburse the Administrative Agent for the
expense of such collateral audit and appraisal more often than once each year.
All such inspections or audits shall be at the Borrower’s expense, provided,
that so long as no Default or Event of Default exists, the Borrower shall not be
required to reimburse the Administrative Agent for the Administrative Agent’s
inspections or audits more frequently then once each fiscal year.
     6.11 Use of Proceeds. The Loans shall be used by the Borrower, solely and
exclusively, for the purpose of acquiring Eligible Railcars.
     6.12 Additional Reports Relating to Railcars and Leases. In addition to the
reports elsewhere described in this Agreement, the Borrower shall provide the
following information at the following times with respect to the Railcars owned
or to be acquired by the Borrower (a) prior to or concurrent with the Borrower’s
acquisition of any Railcar (i) such information as the Administrative Agent
shall reasonably require to demonstrate the Borrower’s acquisition and ownership
thereof is free and clear of all Liens other than Permitted Liens; (ii) the
Acquisition Cost of the Railcars, together with such supporting documentation as
the Administrative Agent shall reasonably require relating to the determination
of such Acquisition Cost; and (iii) at the Administrative Agent’s request,
copies of all warranties, maintenance records, appraisals and related materials,
if any, obtained by the Borrower from the seller of such Railcars; (b) quarterly
reports as to the Borrower’s compliance with the Railcar Maintenance and Safety
Standards in the form of Exhibit F attached hereto; (c) quarterly reports as to
whether or not, to the best of the Borrower’s knowledge, any default, event of
default, casualty loss or similar event or occurrence has occurred with respect
to any such Lease or Eligible Railcar Lease or any Railcar subject to any of the
foregoing in the form of Exhibit G attached hereto; and (d) such other reports
relating to the Leases, the Eligible Railcar Leases and the Railcars of the
Borrower as the Administrative Agent shall from time to time reasonably require.

55



--------------------------------------------------------------------------------



 



     6.13 Separate Lease Schedules; Legend. The Borrower warrants and covenants
that each Railcar and each other item of equipment or other personal property
owned by the Borrower and subject to a Lease is listed on a lease schedule
meeting each of the following criteria (each a “Lease Schedule”): (a) such Lease
Schedule lists each Railcar and each other item of Equipment or personal
property owned by the Borrower and subject to such Lease; (b) such Lease
Schedule does not include any item of personal property owned by any Person
other than the Borrower; (c) such Lease Schedule incorporates all terms of the
related Lease; and (d) each counterpart of such Lease Schedule contains a
conspicuous legend at the top of the first page thereof in substantially the
following form: “THIS LEASE SCHEDULE AND ALL EQUIPMENT AND OTHER PERSONAL
PROPERTY LISTED HEREON IS SUBJECT TO A SECURITY INTEREST IN FAVOR OF BANK OF
AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR CERTAIN LENDERS (THE “ADMINISTRATIVE
AGENT”) OR SUCCESSOR AND ANY SALE, TRANSFER OR OTHER DISPOSITION OF THIS LEASE
SCHEDULE OR ANY OF THE EQUIPMENT OR OTHER PERSONAL PROPERLY LISTED HEREON
WITHOUT THE EXPRESS WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT VIOLATES THE
ADMINISTRATIVE AGENT’S RIGHTS AS SECURED PARTY WITH RESPECT TO THIS LEASE
SCHEDULE AND THE EQUIPMENT AND OTHER PERSONAL PROPERTY LISTED HEREON.”
     6.14 Lockbox Arrangement.
     (a) Lockbox and Lockbox Account. The Borrower shall direct all of its
lessees and account debtors to make all payments with respect to their Leases
and Accounts directly to post office box 6813 maintained in the Borrower’s name
and under the exclusive control of the Administrative Agent (together with any
replacement post office boxes designated by the Administrative Agent and the
Borrower from time to time, collectively, the “Lockbox”). Pursuant to the
Lockbox Agreement, the Borrower has established the Lockbox and a related
Account, designated as account number 5800440298 (together with any replacement
accounts designated by the Administrative Agent and the Borrower from time to
time, collectively the “Lockbox Account”) in the Borrower’s name with the
Administrative Agent into which all payments received in the Lockbox shall be
deposited, and into which the Borrower will immediately deposit all lease
payments received from lessors and receivables made for Inventory, Equipment and
other assets sold by the Borrower or the performance of services by the
Borrower, and received by the Borrower in the identical form in which such
payments were made, whether by cash or check. If the Borrower, or any other
Person acting for or in concert with the Borrower, shall receive any monies,
checks, notes, drafts or other payments relating to or as proceeds of Accounts
or other Collateral, the Borrower and each such Person shall receive all such
items in trust for, and as the sole and exclusive property of, the
Administrative Agent and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lockbox Account. So long as no
Event of Default has occurred and is continuing hereunder, payments made to such
Lockbox and Lockbox Account will be transferred on a daily basis to the
Borrower’s operating account or as otherwise specified by the Borrower. The
Borrower agrees to pay all fees, costs and expenses which the Administrative
Agent incurs in connection with opening and maintaining the Lockbox and the
Lockbox Account and depositing for collection by the Administrative Agent any
check or other item of payment received by the Administrative Agent on account
of the Obligations. All of such fees, costs and expenses shall constitute
Obligations hereunder, shall be payable to the Administrative Agent by the
Borrower

56



--------------------------------------------------------------------------------



 



upon demand, and, until paid, shall bear interest at the Default Rate. All
checks, drafts, instruments and other items of payment or proceeds of Collateral
shall be endorsed by the Borrower to the Administrative Agent, and, if that
endorsement of any such item shall not be made for any reason, the
Administrative Agent is hereby irrevocably authorized to endorse the same on the
Borrower’s behalf. For the purpose of this Section 6.14, the Borrower
irrevocably hereby makes, constitutes and appoints the Administrative Agent (and
all Persons designated by the Administrative Agent for that purpose) as the
Borrower’s true and lawful attorney and agent-in-fact: (i) to endorse the
Borrower’s name upon such items of payment and/or proceeds of Collateral and
upon any chattel paper, document, instrument, invoice or similar document or
agreement relating to any Account of the Borrower or goods pertaining thereto;
(ii) to take control in any manner of any item of payment or proceeds thereof;
and (iii) to have access to any lock box or postal box into which any of the
Borrower’s mail is deposited, and open and process all mail addressed to the
Borrower and deposited therein.
     (b) Dominion Event. The Lockbox Account shall be subject to a blocked
account arrangement that shall provide for the Administrative Agent’s exclusive
control and springing dominion over the Borrower’s cash deposited into such
Dominion Account in the event that an Event of Default shall have occurred and
is continuing (a “Dominion Event”). In connection with the foregoing, the
Borrower shall deliver a fully executed control agreement for the Lockbox
Account, in form and substance acceptable to the Administrative Agent. Upon the
occurrence of a Dominion Event, the Administrative Agent shall notify the
Borrower of its exclusive control over the Lockbox and Lockbox Account pursuant
to the control agreement executed with respect to such Lockbox and Lockbox
Account. If, at any time thirty (30) Business Days or more after the effective
date of such notice, no Event of Default has occurred and is continuing, then
the Administrative Agent shall rescind its notice with respect to the Lockbox
and Lockbox Account and shall grant the Borrower access to such Lockbox and
Lockbox Account in accordance with the Lockbox Agreement. Upon a subsequent
occurrence of a Dominion Event, the Administrative Agent shall have the right to
re-notify the Borrower of its exclusive control of the Lockbox and Lockbox
Account and block the Borrower’s access thereto.
     6.15 Covenant to Guarantee Obligations and Give Security.
     (a) Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Loan Party, then the Borrower shall, at the Borrower’s
expense:
     (i) within 10 days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (if it
has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties’ obligations under
the Loan Documents,
     (ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

57



--------------------------------------------------------------------------------



 



     (iii) within 15 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust and other security and pledge agreements, as specified
by and in form and substance satisfactory to the Administrative Agent (including
delivery of all pledged interests in and of such Subsidiary), securing payment
of all the Obligations of such Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such real and personal
properties,
     (iv) within 30 days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust and security and pledge agreements
delivered pursuant to this Section 6.15, enforceable against all third parties
in accordance with their terms,
     (v) after such formation or acquisition, within 60 days after the request
of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the
Administrative Agent may reasonably request, and
     (vi) as promptly as practicable after such formation or acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the entity that is the subject of such formation or acquisition having a
fair market value in excess of $100,000, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
     (b) Upon the acquisition of any property, other than Eligible Railcars and
Eligible Leases, but including all Railcars and Leases, by any Loan Party, if
such property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:

58



--------------------------------------------------------------------------------



 



     (i) within 10 days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail satisfactory to the
Administrative Agent;
     (ii) within 15 days after such acquisition, cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust and other security and pledge agreements, as specified by and in form and
substance satisfactory to the Administrative Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties;
     (iii) within 30 days after such acquisition, cause the applicable Loan
Party to take whatever action (including the recording of mortgages, the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties;
     (iv) within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request;
and
     (v) as promptly as practicable after any acquisition of a real property,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to such real property title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
     (c) Upon the request of the Administrative Agent following the occurrence
and during the continuance of an Event of Default, the Borrower shall, at the
Borrower’s expense:
     (i) within 10 days after such request, furnish to the Administrative Agent
a description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent;
     (ii) within 15 days after such request, duly execute and deliver, and cause
each Subsidiary of the Borrower (if it has not already done so) to duly execute
and deliver, to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent,

59



--------------------------------------------------------------------------------



 



securing payment of all the Obligations of such Subsidiary under the Loan
Documents and constituting Liens on all such properties;
     (iii) within 30 days after such request, take, and cause each Subsidiary of
the Borrower to take, whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the opinion of the Administrative Agent to vest in the Administrative Agent
(or in any representative of the Administrative Agent designated by it) valid
and subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust and security and pledge agreements delivered pursuant
to this Section 6.15, enforceable against all third parties in accordance with
their terms;
     (iv) within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request;
and
     (v) as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.
     (d) At any time upon request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties, deeds of trust, trust deeds, deeds to secure
debt, mortgages, leasehold mortgages, leasehold deeds of trust and other
security and pledge agreements.
     (e) Notwithstanding anything to the contrary in this Section 6.15, except
when an Event of Default exists, the Borrower and the Loan Parties shall not be
required to grant security interests in or perfect security interests in
(i) leased real property; (ii) motor vehicles and other property subject to
certificates of title (other than Railcars); (iii) collateral located outside of
the United States; (iv) assets if the granting of a security interest would be
prohibited by the Organization Documents of any Person or by any agreement
permitted by this Agreement; and (v) collateral in circumstances where the cost,
burden or consequences (including adverse tax consequences) of obtaining a
perfected security interest in such assets is excessive (in the Administrative
Agent’s judgment) in relation to the practical benefit afforded thereby.

60



--------------------------------------------------------------------------------



 



     6.16 Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and environmental permits;
obtain and renew all environmental permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws in each case, except to the extent
such non-compliance, failure to obtain or renew, failure to conduct or failure
to undertake could not reasonably be expected to have a Material Adverse Effect;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
     6.17 Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or Lender through the Administrative Agent, (a) correct
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof; and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) the fullest extent required under the Loan Documents and permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents; (ii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder; and (iii) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
     6.18 Interest Rate Hedging. The Borrower will establish with the
Administrative Agent on or prior to the thirtieth (30th) day after the
Outstanding Amount equals or exceeds $10,000,000, and maintain at all times
thereafter, interest rate Swap Contracts with the Administrative Agent, covering
a notional amount of not less than 80% of the aggregate outstanding Indebtedness
for borrowed money, and providing for such Persons to make payments thereunder
for an initial period of no less than the shorter of 42 months or the length of
time until the Maturity Date to the extent of increases in interest rates
greater than 50% above the weighted average Eurodollar Rate for an Interest
Period of one month on the date hereof.
     6.19 Lien Searches. Promptly following receipt of the acknowledgment copy
of any financing statements filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties or any STB Filings, deliver
to the Administrative Agent completed requests for information listing such
financing statement or STB Filing and all other effective financing statements
and STB Filings filed in such jurisdiction that name any Loan Party as debtor,
together with copies of such other financing statements.

61



--------------------------------------------------------------------------------



 



     6.20 Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so in each case, to the
extent necessary to avoid a Material Adverse Effect.
     6.21 Reserve Account. The Borrower shall maintain, at all times, funds on
deposit in a segregated deposit account maintained with the Administrative Agent
and subject to the Administrative Agent’s exclusive control and access (the
“Reserve Account”) in an amount at all times not less than the Reserve Account
Minimum Balance. All amounts on deposit in the Reserve Account shall be subject
to the Collateral Documents and shall constitute additional Collateral for the
Loans. So long as no Default or Event of Default has occurred and is occurring,
the Administrative Agent will disburse to the Borrower from time to time upon
request any amount on deposit in the Reserve Account in excess of the Reserve
Account Minimum Balance. From and after the occurrence of an Event of Default,
the Administrative Agent may apply amounts on deposit in the Reserve Account to
the Obligations, in such order of application as the Administrative Agent shall
elect.
     6.22 Maturity of Eligible Railcar Lease. Notwithstanding the provisions of
an Eligible Railcar Lease, the Borrower shall begin discussions with the Lessee
under such Eligible Railcar Lease regarding the purchase, renewal or return of
the Railcars upon maturity of the Lease not less than 60 days prior to the
maturity date of such Eligible Railcar Lease. The Borrower shall make a
semi-monthly report to the Administrative Agent regarding the status of such
discussions with the Lessee, and in the event that the Lessee has expressed its
intention to return the Railcars to the Borrower, the status of the Borrower’s
actions to Dispose of such Railcars.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 5.08 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not expanded; (ii) the

62



--------------------------------------------------------------------------------



 



amount secured or benefited thereby is not increased except as contemplated by
Section 7.02(e); (iii) the direct or any contingent obligor with respect thereto
is not changed; and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(e);
     (c) Liens for taxes or other governmental charges not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions, minor defects or irregularities
in title and other similar encumbrances affecting real property which do not
materially interfere with the ordinary conduct of the business of the applicable
Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness; and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
     (j) bankers’ liens, rights of set off or similar rights as to accounts
maintained with a financial institution;
     (k) licenses, leases or subleases granted to other Persons if and to the
extent such licenses, leases and subleases do not interfere in any material
respect with the business of any Loan Party or any of their respective
Subsidiaries and does not diminish the value of, or impair any right of the
Lenders in or to any Collateral (as such term is defined in the applicable
Collateral Agreement); and
     (l) additional Liens, as long as the value of the property subject to such
Liens and the Indebtedness secured thereby does not exceed $250,000.
     7.02 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

63



--------------------------------------------------------------------------------



 



     (a) obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates; and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
     (b) unsecured Indebtedness incurred in the ordinary course of business for
borrowed money, maturing within one year from the date incurred, and aggregating
not more than $250,000;
     (c) Indebtedness of a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party; (ii) be on terms (including subordination
terms) acceptable to the Administrative Agent; and (iii) be otherwise permitted
under the provisions of Section 7.03;
     (d) Indebtedness under the Loan Documents;
     (e) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;
     (f) Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
$250,000; and
     (g) Indebtedness, not otherwise permitted hereunder, in an amount less than
or equal to $250,000 in the aggregate at any time outstanding.
     7.03 Investments. Make or hold any Investments, except:
     (a) Investments held by the Borrower and its Subsidiaries in the form of
Cash Equivalents;
     (b) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (c) Guarantees permitted by Section 7.02;

64



--------------------------------------------------------------------------------



 



     (d) Investments existing on the date hereof (other than those referred to
in Section 7.03(c)) and set forth on Schedule 5.08;
     (e) Investments by the Borrower or any Loan Party in the Borrower or any
Loan Party; and
     (f) other Investments not to exceed $250,000 in aggregate outstanding at
any time.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except for (i) any such
merger, consolidation, sale, transfer, conveyance, lease or assignment of or by
any Wholly-Owned Subsidiary into the Borrower or into any other domestic
Wholly-Owned Subsidiary; (ii) any such purchase or other acquisition by the
Borrower or any domestic Wholly-Owned Subsidiary of the assets or Capital
Securities of any Wholly-Owned Subsidiary; and (iii) any merger, consolidation,
sale, transfer, conveyance, lease or assignment of or by any Loan Party into
Borrower.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of Inventory in the ordinary course of business;
     (b) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; and
     (c) Dispositions permitted by Section 7.04;
provided, however, that any Disposition pursuant to Section 7.05 through Section
7.05(c) shall be for fair market value.
     The Lenders agree that the security interest granted to the Lenders in any
railroad rolling stock shall be automatically released as described in
Section 9-320 of the UCC upon sale by the Borrower or any Loan Party of such
railroad rolling stock to a buyer in the ordinary course of business; provided,
however, the such security interest shall attach to the proceeds of such sale;
and provided, further, that the foregoing shall not affect the Lenders’ security
interest in any security interest of the Borrower in the property of such buyers
to the extent that such security interest secures the purchase price for such
railroad rolling stock. Subject to the terms of this Section 7.05, if the
Borrower shall request in writing that the Administrative Agent evidence the
release referred to in this Section 7.05 with respect to specific railroad cars,
so long as the proceeds of any such sale are paid to, or deposited in, the
Lockbox or the Lockbox Account, the Administrative Agent shall promptly execute
and deliver a partial release with respect to such railroad cars substantially
in the form of Exhibit A to the Security Agreement. In the event that any Loan
Party is granted a security interest in any railroad rolling stock or other
property as collateral security for the purchase price of such railroad rolling
stock or other property, such Loan Party agrees that it shall execute and
deliver all documents requested by the Administrative Agent in order to reflect
and perfect the collateral assignment of the foregoing security interest of such
Loan Party to the Administrative Agent, for the benefit of the Lenders.

65



--------------------------------------------------------------------------------



 



     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
     (a) each Subsidiary may make Restricted Payments to the Borrower; and
     (b) the Borrower may make Restricted Payments to JAC Operations, Inc., a
Delaware corporation, in an amount not to exceed the actual state and federal
taxes payable by FreightCar America on account of taxable income earned by the
Borrower after giving effect to all appropriate deductions and tax loss
carryforwards available to the Borrower and, correspondingly, to FreightCar
America, provided that the Borrower has provided the Administrative Agent at
least ten Business Days’ prior written notice of any such Restricted Payment,
setting forth the amount thereof, a detailed calculation showing how such tax
liability was computed and such other information with respect thereto as the
Administrative Agent may reasonably request and the Administrative Agent shall
have the approved such calculations as accurately describing such tax liability
so due and owing.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business not substantially
related or incidental thereto.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate other than the Management Agreement with the Manager.
     7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or to otherwise transfer property to or invest in the Borrower, except
for any agreement in effect at the time any Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower; (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower; or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f)) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the

66



--------------------------------------------------------------------------------



 



purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Tangible Net Worth. As of the last day of any Measurement Period,
permit the Tangible Net Worth of the Borrower to be less than an amount equal to
One Million Dollars ($1,000,000), plus 50% of the aggregate Net Income earned by
the Borrower during each Measurement Period, commencing with the Measurement
Period ending on December 31, 2008; excluding, however, from the foregoing
calculation any negative Net Income for any such Measurement Period.
     (b) Fixed Charge Coverage Ratio. As of last day of any Measurement Period,
permit the Fixed Charge Coverage Ratio to be less than 1.05 to 1.00; provided,
however, that upon written notice to the Administrative Agent, the Borrower may
elect to add a Reserve Account Allocation to the Net Operating Cash Flow for
purposes of satisfying the Fixed Charge Coverage Ratio in an amount not to
exceed 60% of the Remaining Reserve Account Allocation. Reserve Account funds
used once as a Reserve Account Allocation cannot be used again.
     (c) Guarantor’s Fixed Charge Coverage Ratio. As of last day of any
Measurement Period, permit the Guarantor’s Fixed Charge Coverage Ratio to be
less than the ratio set forth opposite the applicable date below:

      Measurement Period Ending:   Minimum Fixed Charge Coverage Ratio
September 30, 2008   1.10 to 1.00 December 31, 2008 and the last day of
each Measurement Period thereafter   1.50 to 1.00

     7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any way which could reasonably be expected to materially adversely
affect the Lenders.
     7.13 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required by GAAP; or (b) fiscal year.
     7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Subordinated
Indebtedness.
     7.15 Modification of Indebtedness. Amend, modify or change in any manner
any term or condition of any Indebtedness set forth in Schedule 7.02, except for
any refinancing, refunding, renewal or extension thereof permitted by
Section 7.02(e).
     7.16 Eligible Railcar Leases. Agree to any amendment, waiver, termination,
sublease or assignment of a material nature under an Eligible Railcar Lease
without the prior written consent of the Administrative Agent and shall not
permit a Lessee under an Eligible Railcar Lease to transfer, sublease or assign
any Railcar or its interests and obligations pursuant to the

67



--------------------------------------------------------------------------------



 



Eligible Railcar Lease, nor shall a transfer, sublease or assignment by
operation of the law or otherwise of the Lessee’s interest in the Railcars or
the Eligible Railcar Lease be effective without the Administrative Agent’s
written consent.
     7.17 Arbitration of Leases. Commence or participate in a voluntary
arbitration under an Eligible Railcar Lease without the prior written consent of
the Administrative Agent.
     7.18 Applicability of Certain Covenants in the FreightCar Credit Agreement.
From and after the date on which the FreightCar Credit Agreement shall have been
terminated, permit FreightCar America, or any member of the Consolidated Group,
to fail to comply with any covenant, agreement, restriction or other obligation
set forth and described in Article 11 of the FreightCar Credit Agreement
(collectively, the “FreightCar Negative Covenants”), as if such FreightCar
Negative Covenants were in full force and effect for the benefit of the Lenders
hereunder. For purposes of the foregoing, the FreightCar Negative Covenants
shall be deemed part of this Agreement.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan; (ii) pay
within three Business Days after the same becomes due, any interest on any Loan
or any fee due hereunder; or (iii) pay within five days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.15, 6.16, 6.18 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party, any Subsidiary thereof or the
Guarantor (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold

68



--------------------------------------------------------------------------------



 



Amount; or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract); or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
(iii) the occurrence of any event of default (as defined therein) under the
FreightCar Credit Facility; or
     (f) Insolvency Proceedings, Etc. Any Loan Party, any Subsidiary thereof or
the Guarantor institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party, any Subsidiary
thereof or the Guarantor becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage); or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order; or (B) such judgment (if monetary) has not been paid within 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

69



--------------------------------------------------------------------------------



 



     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.15 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or
     (m) Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions; (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Lenders; or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.
     8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

70



--------------------------------------------------------------------------------



 



provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Notwithstanding the foregoing, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

71



--------------------------------------------------------------------------------



 



ARTICLE IX
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority.
     (a) Each of the Lenders hereby irrevocably appoints Bank of America to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX are solely for
the benefit of the Administrative Agent and the Lenders and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

72



--------------------------------------------------------------------------------



 



by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
     (d) shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender; and
     (e) shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document; (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith; (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default; (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents; (v) the value
or the sufficiency of any Collateral; or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender or the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

73



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed); and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance

74



--------------------------------------------------------------------------------



 



upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers or [other titles as necessary] listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
     9.10 Collateral Matters. Each of the Lenders (including in its capacities
as a potential Cash Management Bank and a potential Hedge Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion,

75



--------------------------------------------------------------------------------



 



     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations; and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit; (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document; or (iii) if approved,
authorized or ratified in writing in accordance with Section 10.01; and
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property. In each case
as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
     9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03 or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

76



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01 (other than
Section 4.01(c)(i) or (d)), or, in the case of the initial Credit Extension,
Section 4.02 without the written consent of each Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under the Credit
Facility without the written consent of the Required Lenders;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for (i) any payment (excluding mandatory prepayments) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such other Loan Document without the written consent of each Lender entitled to
such payment; or (ii) any scheduled reduction of the Credit Facility hereunder
or under any other Loan Document without the written consent of each Appropriate
Lender;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or waive the payment of
Default Rate interest or to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or to reduce any fee payable hereunder;
     (f) change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;
or (ii) the order of application of any reduction in the Commitments or any
prepayment of Loans under the Credit Facility from the application thereof set
forth in the applicable provisions of Section 2.03(b) or 2.04(b), respectively,
in any manner that materially and adversely affects the Lenders under the Credit
Facility without the written consent of the Required Lenders;
     (g) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
     (h) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or
     (i) impose any greater restriction on the ability of any Lender under the
Credit Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii)

77



--------------------------------------------------------------------------------



 



the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

78



--------------------------------------------------------------------------------



 



     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (ii) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower or any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent;
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with

79



--------------------------------------------------------------------------------



 



respect to the Borrower or its securities for purposes of United States federal
or state securities laws.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein; or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents; (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.10); or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02; and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.10, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the

80



--------------------------------------------------------------------------------



 



syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents (including, without limitation, any and all appraisal fees
incurred by rail equipment appraisal firms engaged by the Administrative Agent
to appraise Railcars from time to time) or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); (ii) all out-of-pocket
expenses incurred by the Administrative Agent (including the fees, charges and
disbursements of any counsel for the Administrative Agent) and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.04; or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; and (iii) upon the occurrence of an Event of Default, all
out-of-pocket expenses incurred by any Lender (including the fees, charges and
disbursements of any counsel for such Lender) and shall pay all fees and time
charges for attorneys who may be employees of such Lender in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.04; or
(B) in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents; (ii) any Loan or the use or proposed use of the proceeds
therefrom; (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries; or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee; or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such

81



--------------------------------------------------------------------------------



 



Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.09(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section 10.04 shall be payable not
later than fifteen Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred; and

82



--------------------------------------------------------------------------------



 



(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b); (ii) by way of participation in accordance with the provisions
of Section 10.06(d); or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section 10.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b)) at the time owing to it);
provided that any such assignment shall be subject to the conditions set forth
below.
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under the Credit Facility and the Loans at the
time owing to it under such Credit Facility or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this
Section 10.06, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Credit Facility, so long as no Event of Default has occurred
and is continuing, the

83



--------------------------------------------------------------------------------



 



Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment; or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Credit Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section 10.06, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04,

84



--------------------------------------------------------------------------------



 



3.05 and 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged; (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.09 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

85



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.07, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations; (g) with
the consent of the Borrower; or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 10.07; or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.
     For purposes of this Section, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (A) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be; (B) it has developed compliance procedures
regarding the use of material non-public information; and (C) it will handle
such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

86



--------------------------------------------------------------------------------



 



     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section 10.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied

87



--------------------------------------------------------------------------------



 



upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby; and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.

88



--------------------------------------------------------------------------------



 



     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN CLAUSE (B) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW
     10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

89



--------------------------------------------------------------------------------



 



REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.15.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand; (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate; and (iii)
the Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; and (ii) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or any of their
respective Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and

90



--------------------------------------------------------------------------------



 



record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

91



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

                  JAIX LEASING COMPANY    
 
           
 
  By:        
 
                Name: Kevin P. Bagby         Title: Vice President, Finance,
Chief    
 
      Financial Officer and Treasurer    

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:        
 
                Name: Michael Brashler         Title: Vice President    

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:        
 
                Name: Robert W. Hart         Title: Senior Vice President    

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK (CHICAGO), as a Lender    
 
           
 
  By:        
 
                Name:    
 
     
 
        Title:    
 
     
 
   

(Signature Page to Credit Agreement)

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                  Lender   Commitment   Applicable Percentage
Bank of America, N.A.
  $ 30,000,000       50.000000000 %
Fifth Third Bank (Chicago)
  $ 30,000,000       50.000000000 %
Total
  $ 60,000,000       100.000000000 %

S-2.01-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.08
EXISTING LIENS, OWNED REAL PROPERTY,
LEASED REAL PROPERTY AND EXISTING INVESTMENTS
5.08(b)

                          Principal Amount             of Obligations  
Property/Assets Debtor   Lienholder   Secured   Subject to Lien
JAIX Leasing Company
(to be released on Closing Date)
  LaSalle Bank National Association, as administrative agent   $ 50,000,000    
All Assets

5.08(c)
None.
5.08(d)(i)
None.
5.08(d)(ii)
None.
5.08(e)
None.

S-5.08-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES
5.13(a)
None.
5.13(b)
None.
5.13(d)

                      Jurisdiction of   Address of             Incorporation/  
principal place of       Unique ID No. if Loan Party   Formation   business  
U.S. Taxpayer ID No.   U.S. Taxpayer ID No. N/A
JAIX Leasing Company
  Delaware (corporation)   Two North Riverside Plaza Suite 1250 Chicago, IL
60606   36-4026220   N/A

S-5.13-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INDEBTEDNESS
None.

S-7.02-1



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
Notices to Borrower:
JAIX Leasing Company
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
Attention: Kevin P. Bagby
Telephone: (312) 928-0874
Telecopier: (814) 533-5010
Electronic Mail: kbagby@freightcar.net
Website Address: http://www.freightcaramerica.com/leasing/index.htm
Notices to Administrative Agent:
Administrative Agent’s Office (For Payments and Requests for Credit Extensions):
Bank of America
901 Main St.
Dallas, TX 75202-3714
Telephone: (214) 209- 9289
Telecopier: (214) 290-9442
Electronic Mail: monica.t.barnes@bankofamerica.com
Account No.: 1292-000-883
Account Name: Corp Credit Svcs/Monica Barnes
Ref: JAIX Leasing
ABA# 026-009-593
Other Notice (Financial Statement, Compliance Certificates etc). as
Administrative Agent:
Bank of America, N.A.
Agency Management
231 S LaSalle St
Chicago Il. 60604
Attention: Bozena Janociak
Telephone: (312) 828-3597
Telecopier: (877)207-0732
Electronic Mail: bozena.janociak@bankofamerica.com

S-10.02-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     , _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
September 30, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among JAIX Leasing Company, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., a national banking association, as
administrative agent (in such capacity, the “Administrative Agent”).
          The undersigned hereby requests (select one):
          o A Borrowing of Loans
          o A conversion or continuation of Loans

  1.   On                                                              (a
Business Day).     2.   In the amount of $     3.   Comprised of
                                                            
                              [Type of Loan requested]     4.   For Eurodollar
Rate Loans: with an Interest Period of                      months.

          The Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

A-1



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Sections 4.02(a), (b), (e) and (d) shall be satisfied on and as of the date
of the applicable Credit Extension.

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE
                    , ____
          FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises
to pay to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of September 30,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders from time
to time party thereto, and Bank of America, N.A., a national banking
association, as administrative agent (in such capacity, the “Administrative
Agent”).
          The Borrower promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
          This Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Credit Agreement, all amounts then remaining unpaid on
this Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
          The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

B-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding                             End of     Principal or  
  Principal             Type of     Amount of     Interest     Interest Paid    
Balance This     Notation   Date   Loan Made     Loan Made     Period     This
Date     Date     Made By  
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     , ____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
September 30, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among JAIX Leasing Company, a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).
          The undersigned Responsible Officer hereby certifies, in his capacity
as an officer of the Borrower and not in his individual capacity, as of the date
hereof that he/she is the
                                                             of the Borrower,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
          1. The Borrower has delivered (a) the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Consolidated Group ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section; and (b) the consolidating balance sheet of the Consolidated Group
as at the end of such fiscal year and the related consolidating statements of
income or operations, shareholders’ equity and cash flows for such fiscal year.
Such consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated and consolidating financial
statements of the Consolidated Group.
[Use following paragraph 1 for fiscal quarter-end financial statements]
          1. The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Consolidated Group ended as of the above date. Such consolidated and
consolidating financial statements fairly present the financial condition,
results of operations and cash flows of the Consolidated Group as at such date
and for such period.
          2. The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Consolidated Group during the accounting period covered by
such financial statements.

C-1



--------------------------------------------------------------------------------



 



          3. A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]
          [to the best knowledge of the undersigned, during such fiscal period
the Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
          [to the best knowledge of the undersigned, the following covenants or
conditions have not been performed or observed and the following is a list of
each such Default and its nature and status:]
          4. [select one:]
          [To the best knowledge of the undersigned, the representations and
warranties of the Borrower contained in Article V of the Credit Agreement and
all representations and warranties of any Loan Party that are contained in any
document furnished at any time under or in connection with the Loan Documents,
are true and correct on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.]
—or—
          [To the best knowledge of the undersigned, the following
representations and warranties contained in Article V of the Credit Agreement
are not true and correct on and as of the date hereof and the following is a
list of the reasons therefor:]
          5. The financial covenant analyses and information set forth on
Schedule 1 hereto are true and accurate on and as of the date of this
Certificate.
          IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                         ,                     .

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

C-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         , ____
(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

     
Section 7.11(a) Tangible Net Worth
                                           Date:

                              A.  
Tangible Net Worth
                           
 
    1     Net Worth       $        
 
    2     Less: Intangible Assets                
 
    3     Tangible Net Worth   [L.1 minus L.2]   $        
 
                        B.   Net Income           Measurement Period ending
December 31, 2008                             Measurement Period ending
March 31, 2009                         Measurement Period ending June 30, 2009  
                      Measurement Period ending September 30, 2009              
          Measurement Period ending December 31, 2009                        
Measurement Period ending March 31, 2010                         Measurement
Period ending June 30, 2010                         Measurement Period ending
September 30, 2010                         Measurement Period ending
December 31, 2010                         Measurement Period ending March 31,
2011                         Measurement Period ending June 30, 2011            
            Measurement Period ending September 30, 2011                        
Measurement Period ending December 31, 2011            
 
    4     Cumulative Net Income:       $        
 
    5     multiplied by         50 %    
 
                                  6     50% of Net Income (not including any
negative Net Income):   $        
 
    7     Initial Tangible Net Worth       $ 1,000,000.00               8    
Required Tangible Net Worth (L.6 + L.7)   $        
 
                                        In Compliance if L.3 greater than L.8  
     

C-3



--------------------------------------------------------------------------------



 



Section 7.11(b) Fixed Charge Coverage Ratio

                                          For Measurement Period Ending On  
(Date)                       (the “Subject Period”             Month   Month  
Month                 ending   ending   ending   Subject Period    
1
  Lease Rental Payments   $       $       $       $        
2
  Plus: Other Lease Revenue                                    
3
  Total Lease Revenue   $       $       $       $        
4
  Less: Lease Expenses                                 A.  
 
  Net Operating Cash Flow   $       $       $       $        
5
  Plus: Reserve Account Allocation                                    
6
  Sum of A. plus L.5   $       $       $       $        
7
  Net Interest Expense                                    
8
  Depreciation                                 B.  
 
  Sum of L.7 plus L.8   $       $       $       $        
 
  Fixed Charge Coverage Ratio for                                    
 
  the Subject Period                                         [Line 6 divided by
Line B]           Minimum Required:
              1.05                     In compliance?
               

C-4



--------------------------------------------------------------------------------



 



     Capitalized term used in the following table shall have the meanings
ascribed to them in the FreightCar Credit Agreement.
Section 7.11(c) Fixed Charge Coverage Ratio

                                  For Measurement Period Ending On   (Date)    
            (the “Subject Period”)             Month     Month     Month        
        ending     ending     ending   Subject Period
A.
  1   EBITDA                        
 
  2   Consolidated Net Income   $       $       $   $  
 
  3   Plus: net Interest Expense                        
 
  4   depreciation   $       $       $   $
 
  5   depletion   $       $       $    
 
  6   amortization   $       $       $    
 
  7   cash and non-cash Organizational Matters   $       $       $    
 
  8   Tax Expense   $       $       $    
 
  9   loss/(income) from discontinued operations   $       $       $    
 
  10   minority interests/(income)   $       $       $    
 
  11   extraordinary losses/(gains)   $       $       $    
 
  12   other non-cash items   $       $       $    
 
  13   reasonable fees and expenses   $       $       $    
 
  14   incurred in connection with this Agreement and the Previous Agreement and
related documents   $       $       $    
 
  15   increase/decrease in Accrual for Loss   $       $       $    
 
  16   fees and expenses incurred in connection with a Permitted Acquisition (as
approved by the Administrative Agent)   $       $       $    
 
      Total EBITDA   $       $       $    

C-6



--------------------------------------------------------------------------------



 



                                  For Measurement Period Ending On   (Date)    
            (the “Subject Period”)             Month     Month     Month        
        ending     ending     ending   Subject Period
B.
  17   Fixed Charge Ratio                        
 
  18   EBITDA (from Item A(16) above)   $       $       $   $
 
  19   Plus: rental expense   $       $       $   $
 
  20   Minus: Cash Taxes   $       $       $   $
 
  21   Minus: Restricted Payments   $       $       $   $
 
  22   Sum of B.18 + B.19 - B.20 - B. 21                        
 
  23   Interest Expense   $       $       $   $
 
  24   Plus: Principal Repayments   $       $       $   $
 
  25   Plus: rental expense   $       $       $   $
 
  26   Sum of B.23 + B.24 + B. 25                        
 
  27   Fixed Charge Coverage Ratio (B.22 ÷ B. 26) for the Subject Period        
                                    Minimum Required:   As of 9/30/08, 1.10 to
1.00; as of 12/31/08 and the last day of each Subject Period thereafter, 1.50 to
1.00                     In compliance?    

C-7



--------------------------------------------------------------------------------



 



EXHIBIT D-1
ASSIGNMENT AND ASSUMPTION1
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities6);
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein
 

1   BANK OF AMERICA PREFERENCE OR POLICY. Do not alter this Exhibit without the
approval of the Legal Department or Agency Management/Credit Services. Based on
LSTA Model Provisions.   2   For bracketed language here and elsewhere in this
form relating to the Assignor(s), if the assignment is from a single Assignor,
choose the first bracketed language. If the assignment is from multiple
Assignors, choose the second bracketed language.   3   For bracketed language
here and elsewhere in this form relating to the Assignee(s), if the assignment
is to a single Assignee, choose the first bracketed language. If the assignment
is to multiple Assignees, choose the second bracketed language.   4   Select as
appropriate.   5   Include bracketed language if there are either multiple
Assignors or multiple Assignees.   6   Include all applicable subfacilities.

D-1-1



--------------------------------------------------------------------------------



 



collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1.   Assignor[s]:                                                      
                                                                         
                                2.   Assignee[s]:                     
                                                                               
                                                                 [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]   3.  
Borrower: JAIX Leasing Company   4.   Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement   5.   Credit
Agreement: Credit Agreement, dated as of September 30, 2008, among the Borrower,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent   6.   Assigned Interest:

                                                                      Aggregate
    Amount                                   Amount of     of     Percentage    
                        Commitment/Lo     Commitm     Assigned of              
      Facility     ans     ent/Loans     Commitment/     CUSIP   Assignor[s]7  
Assignee[s]8     Assigned9     for all Lenders10     Assigned     Loans11    
Number  
 
          Revolving   $                          $                           
                     %        
 
          Revolving   $                          $                           
                     %        
 
          Revolving   $                          $                           
                     %        

[7.      Trade Date: __________________]12
 

7   List each Assignor, as appropriate.   8   List each Assignee, as
appropriate.   9   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Term A Commitment”, etc.).   10
  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   11   Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   12   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

D-1-2



--------------------------------------------------------------------------------



 



Effective Date:                     , 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE         [NAME OF ASSIGNEE]      
 
  By:        
 
           
 
      Title:    

[Consented to and]13 Accepted:
BANK OF AMERICA, N.A., as
     Administrative Agent

         
By:
       
 
 
 
Title:    
 
       

[Consented to:]14

JAIX LEASING COMPANY

         
By:
       
 
 
 
Title:    

 

13   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   14   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

D-1-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Credit Agreement, dated as of September 30, 2008, by and among the Borrower, the
Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest;
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim; and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document;
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder; (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document; or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement); (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder; (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type; (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section ___ thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest; (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not

D-1-4



--------------------------------------------------------------------------------



 



taking action under the Loan Documents; and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

D-1-5



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
FAX ALONG WITH COMMITMENT LETTER TO: Mark Post
FAX # (704) 388-9942

                 
I. Borrower Name:
         JAIX Leasing Company                  
 
  $     60,000,000   Type of Credit Facility   Revolver
 
               

II. Legal Name of Lender of Record for Signature Page:
 

     •   Signing Credit Agreement                      YES                     
NO        •   Coming in via Assignment                      YES
                     NO

     
III. Type of Lender:
   
 
    (Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information.
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

                  Primary   Secondary         Credit Contact   Operations
Contact   Operations Contact
 
           
Name:
           
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E-mail Address:
           
 
           
IntraLinks
           
E-mail Address:
           
 
           
 
           
 
  Letter of Credit   Draft    

D-2-1

 



--------------------------------------------------------------------------------



 



                  Contact   Documentation Contact   Legal Counsel
 
           
Name:
       Not Applicable        
 
           
Title:
           
 
           
Address:
           
 
           
 
           
 
           
Telephone:
           
 
           
Facsimile:
           
 
           
E-mail Address:
           
 
           

Does Secondary Operations Contact need copy of notices?                      YES
                     NO
VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
  N/A
 
(Bank Name)    
 
       
 
 
 
(ABA #)    
 
       
 
 
 
(Account #)    
 
       
 
 
 
(Attention)    
 
        VIII. Lender’s Fed Wire Payment Instructions:    
 
       
Pay to:
             
 
  (Bank Name)    
 
             
 
  (ABA #)   (City/State)
 
             
 
  (Account #)   (Account Name)
 
             
 
  (Attention)    

IX. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN): ___ ___ - ___ ___ ___ ___ ___ ___

      Tax Withholding Form Delivered to Bank of America*:
 
   
                    
  W-9
                    
  W-8BEN
                    
  W-8ECI
                    
  W-8EXP
                    
  W-8IMY

D-2-2

 



--------------------------------------------------------------------------------



 



         
 
            Tax Contact    
 
       
Name:
       
Title:
 
 
   
Address:
 
 
   
Telephone:
 
 
   
Facsimile:
 
 
   
E-mail Address:
 
 
   
 
 
 
   

NON–U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
D-2-3

 



--------------------------------------------------------------------------------



 



Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
 

*   Additional guidance and instructions as to where to submit this
documentation can be found at this link:

(LOGO) [l34030al3403001.gif]
X. Bank of America Payment Instructions:

     
Servicing Site:
  Dallas, TX
 
   
Pay to:
  Bank of America, N.A.
 
  ABA # 026-009-593 
 
  New York, NY
 
  Acct. # 1292-0000-883 
 
  Attn: Credit Services\Monica Barnes
 
  Ref: JAIX Leasing Company

D-2-4

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF BORROWING BASE CERTIFICATE
To: Bank of America, N.A., as Administrative Agent
Date:                     ,                     
          This report (this “Certificate”) is submitted pursuant to the Credit
Agreement dated as of September 30, 2008 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”) among JAIX Leasing Company, a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto and Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Pursuant to
the Collateral Documents, the Administrative Agent has been granted a security
interest in all of the Collateral referred to in this Certificate and has a
valid perfected first-priority security interest in the Eligible Collateral,
subject to the Liens permitted under Section 7.01 of the Credit Agreement.
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Credit Agreement.
          The undersigned hereby certifies, as of the date first written above,
that (a) the amounts and calculations herein and in Schedule I accurately
reflect the Eligible Railcars and Outstanding Amounts and (b) no Default or
Event of Default has occurred or is continuing.

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

E-1

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to Borrowing Base Certificate
Borrowing Base
Eligible Lease:     [Lease] dated
                              Lessee:                        
                    

                                                                               
                      Initial                                                  
            Loan     Outstanding             Fair     Loan Value as     Status  
    Car     Car     Acquisition     Coverage     Amount     Book Value    
Market     of September     (Eligible /   Quantity   Initial     Number     Cost
    Ratio     Per Railcar     Per Railcar     Value     30, 2009     Ineligible)
 
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            
 
                  $               $       $       $       $            

E-2

 



--------------------------------------------------------------------------------



 



EXHIBIT F
QUARTERLY COMPLIANCE WITH
RAILCAR MAINTENANCE AND SAFETY STANDARDS
Date:                      (the “Reporting Date”)
          This Quarterly Compliance with Railcar Maintenance and Safety
Standards Certificate (this “Certificate”) is delivered pursuant to Section 6.12
of the Credit Agreement dated as of September 30, 2008, by and among JAIX
Leasing Company, a Delaware corporation (the “Borrower”), the lenders from time
to time party thereto and Bank of America, N.A., as administrative agent. Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement.
          Compliance with Railcar Maintenance and Safety Standards. (Please
check one):

o   As of the Reporting Date, the Borrower hereby certifies that each Railcar is
IN COMPLIANCE with the Railcar Maintenance and Safety Standards.   o   As of the
Reporting Date, the Borrower hereby certifies that one or more Railcars are NOT
IN COMPLIANCE with the Railcar Maintenance and Safety Standards.

          The following Railcar(s) are not in compliance with the Railcar
Maintenance and Safety Standards:

      Initial   Number
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         

F-1

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrower has executed this Certificate as of
the date first above written.

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

F-2

 



--------------------------------------------------------------------------------



 



EXHIBIT G
QUARTERLY STATUS REPORT OF
RAILCARS SUBJECT TO LEASES
Date:                      (the “Reporting Date”)
               This Quarterly Status Report of Railcars Subject to Leases (this
“Certificate”) is delivered pursuant to Section 6.12 of the Credit Agreement
dated as of September 30, 2008, by and among JAIX Leasing Company, a Delaware
corporation (the “Borrower”), the lenders from time to time party thereto and
Bank of America, N.A., as administrative agent. Unless otherwise indicated,
capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Credit Agreement.

    Status of Railcars Subject to Leases (Please check one):   o   As of the
Reporting Date, the Borrower hereby certifies that, to the best of its
knowledge, NO default, event of default, casualty loss or similar event or
occurrence has occurred with respect to any Lease or Eligible Railcar Lease or
any Railcar subject to any of the foregoing.   o   As of the Reporting Date, the
Borrower hereby certifies that, to the best of its knowledge, a default, event
of default, casualty loss or similar event or occurrence HAS OCCURRED with
respect to any Lease or Eligible Railcar Lease or any Railcar subject to any of
the foregoing. (Please provide additional details as set forth below.)

               Relevant details regarding any default, event of default,
casualty loss or similar event or occurrence with respect to any Lease or
Eligible Railcar Lease or any Railcar subject to any of the foregoing:

          Initial   Number   Lease Agreement    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
   

G-1



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Borrower has executed this Certificate as
of the date first above written.

                      JAIX LEASING COMPANY    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF BORROWER’S PROJECTIONS
LESSEE

             
Purchase Price of Car
  $                       Monthly Payment Factor   $                    
 
           
 
      Term           Months
 
           
Estimated Salvage Value Percent
  $                       Monthly Lease Payment   $                    
 
           
Depreciable Value
  $                       RAS Data Services   $                    
 
           
Depreciable Life in Years
                         Legal Fees   $                    
 
           
Monthly Depreciation Amount
  $                       Insurance   $                    
 
           
 
      Mgt and Adm Fees   $                    
 
           
Revolver Draw
  $                       Ad Valoreum Taxes   $                    
 
           
JAIX cash purchase amount
  $                       Total Monthly Expenses   $                    
 
           
Total
  $                       Monthly Maintenance Amount   $                    
 
           
Advance Rate
  $                            
 
           
Outstanding Principal Per Car
  $                       Legal Fee   $                    
 
           
Interest Rate Assumption
  $                       LIBOR   $                    
 
           
Monthly Interest Payment
  $                       Spread   $                    
 
           
Debt Service
      Cash Reserve Factor    
 
           
Monthly Lease Payment
  $                            
 
           
Cash Expenses plus Interest
  $                            
 
           
Net Cash Flow
  $                            
 
           
Cash Flow Coverage Ratio
  $                            

H-1



--------------------------------------------------------------------------------



 



# of cars under Lease                                                         

                                                                             
Month 1     Month 2     Month 3     Month 4     Month 5     Month 6     Month 7
    Month 8     Month 9  
Lease Payment
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Monthly Expense
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                        
Net Operating Cash Flow
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Monthly Interest
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Net Cash Flow
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Monthly Depreciation – NonCash
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Monthly Maintenance – NonCash
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Fixed Charges – Deprec + Int
  $                     $                     $                     $
                    $                     $                     $
                    $                     $                  
 
                                                                       
Fixed Charge Covenant
                                                                     
                                                                 
                                                             

H-2



--------------------------------------------------------------------------------



 



EXHIBIT I
CERTIFICATE OF ACCEPTANCE
     THIS CERTIFICATE OF ACCEPTANCE (this “Certificate”) is executed as of
                    , 20       with respect to the railcars (the “Railcars”)
subject to that certain                      dated as of                     ,
20       (the “Lease”) between JAIX Leasing Company, a Delaware corporation (the
“Lessor”), and the undersigned (the “Lessee”).
     The Lessee hereby certifies that the Railcars described in Schedule A
attached hereto have been: (a) delivered by the Lessor to the Lessee;
(b) inspected by the Lessee; (c) determined by the Lessee to be in good working
condition; and (d) accepted by the Lessee as Railcars subject to the Lease.
     IN WITNESS WHEREOF, the Lessee has executed this Certificate as of the date
first above written.
                                        , as Lessee

                           
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

I-1



--------------------------------------------------------------------------------



 



SCHEDULE A

                  GW         Qty.   (Tons)   Railcar Description   Reporting
Mark Nos.        
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
   

I-2